Title: To James Madison from Pierre Samuel DuPont de Nemours, 4 July 1811 (Abstract)
From: Du Pont de Nemours, Pierre Samuel
To: Madison, James


4 July 1811, Paris. Sends two manuscripts that will prove his attachment to the country which has become that of his children and where he hopes to finish his days. One manuscript is a much corrected edition of his work on American finance that was sent to Jefferson last year. The other manuscript is the second, equally corrected, edition of his plan for American national education. Cannot recall whether he acquainted JM with this last work, but in any case it will be useful to reintroduce it to him. It is said that Barlow treated the same subject not long ago with great success. If he agrees with Barlow on several points it will prove their reasonableness; if he differs on others, it will be good for JM to judge and add his own insights.
Encloses a packet for his children. Also encloses four copies of the last volume of Turgot’s works—one for JM, one for Jefferson, one for the American Philosophical Society, and one for his children. Requests the favor of his children being allowed to respond under the cover of the secretary of state. Requests the even greater favor of permitting his children to use the Treasury Department to send money to him in Europe. Thanks JM again for granting him permission to travel on a U.S. vessel.
